Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garnett, J.), rendered July 18, 2011, convicting him of criminal possession of a controlled substance in the third degree, aggravated unlicensed operation of a motor vehicle in the second degree, and failure to signal, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s Batson challenge (see Batson v Kentucky, 476 US 79 [1986]) to the prosecutor’s exercise of a peremptory challenge to exclude a certain black male prospective juror. The Supreme Court’s determination that the facially neutral explanation provided by the prosecutor for excluding this prospective juror was not pretextual, which is entitled to great deference on appeal, is supported by the record (see People v Hecker, 15 NY3d 625, 656, 663-665 [2010]; People v Smith, 98 AD3d 533, 534 [2012]; People v Waters, 81 AD3d 673, 673-674 [2011]).
Mastro, J.E, Roman, Hinds-Radix and LaSalle, JJ., concur.